32 So. 3d 740 (2010)
HIDDEN HILLS COUNTRY CLUB ESTATES HOMEOWNERS ASSOCIATION, INC., Appellant,
v.
Margaret BRAY and Katie Bray, Appellees.
No. 1D09-1903.
District Court of Appeal of Florida, First District.
April 20, 2010.
Scott W. Fallar, of Crabtree & Fallar, P.A., Jacksonville, for Appellant.
No appearance for Appellees.
PER CURIAM.
The appellant is a homeowners association which filed a lawsuit against the appellees, wherein the appellant sought injunctive relief upon alleged violations of certain restrictive covenants. In the lawsuit the appellant requested an award of attorneys' fees and costs, pursuant to a provision in the covenants. The appellees also requested an award of fees and costs. The lawsuit was resolved without the necessity of an injunction, and the court entered an order making the parties responsible for their own fees and costs.
Although the court apparently misconstrued a provision in the covenants, with regard to a requirement for written notice and an opportunity to be heard, the court found (without regard to that provision) that the appellant had not acted reasonably in pursuing legal action without making an adequate attempt to resolve the matter privately. The court further observed that the dispute on the merits had become moot before the lawsuit was filed, and that the parties each bore some fault in the case having proceeded to trial. Based on those findings, the court was entitled to make the parties responsible for their own fees and costs.
AFFIRMED.
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.